Citation Nr: 1003365	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-27 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 28, 2000, 
for the grant of service connection and compensation for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sid Hughes, Attorney


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1971 until August 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

On his July 2009 Substantive Appeal (Form VA-9) the Veteran 
requested a video conference hearing before a Member of the 
Board in connection with his claim.  In the January 2010 
Board decision concerning the Veteran's motion to advance the 
claim on the docket, the Board cited this request for a 
hearing and indicated the Board would notify the Regional 
Office of the request.  A careful review of the record 
reflects, however, that the Veteran withdrew this request for 
a hearing.  Specifically, after being advised in September 
2009 that a video conference hearing could take an additional 
500 days, the Veteran submitted an October 2009 statement in 
which he withdrew his request for a hearing.  There are no 
other hearing requests of record, so the Board deems his 
request for a hearing withdrawn. See 38 C.F.R. § 20.704(e) 
(2009).

The Board notes the Veteran's representative has used the 
phrase "clear and unmistakable evidence" in discussing the 
issue.  A review of the record reflects that although the 
Veteran's representative uses the term CUE he has not raised 
an error of fact or law requiring revision in an earlier 
final decision.  Rather, his claim appears to be that the 
clear and unmistakable error was the assignment of the 
effective date.  In fact, during the April 2008 RO hearing, 
the Veteran's representative clarified that the only error 
was the effective date.  Accordingly, no remand or referral 
to address a claim of CUE is necessary.


FINDINGS OF FACT

1.  The Veteran was honorably discharged from active military 
service in August 1974.

2.  On December 16, 1999, the RO received a VA Form 21-526 in 
which the Veteran claimed service connection for night 
sweats, waking up at night, screaming out, jumping at any 
time like a bomb is going off, and jumpy, reoccurring 
frequently.

3.  There is no evidence that constitutes a pending formal or 
informal request for entitlement to service connection for 
any nervous disability prior to December 16, 1999.

4.  A private medical record dated February 28, 2000, 
provided the first diagnosis of PTSD with a nexus to military 
service.


CONCLUSION OF LAW

The criteria for an effective date prior to February 28, 
2000, for the grant of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2008 that fully addressed 
all notice elements.  Specifically, this letter advised the 
Veteran of the information required to substantiate the 
claim, the evidence VA would seek to provide and the evidence 
the Veteran should seek to provide.  The letter also advised 
the Veteran of how VA determines disability ratings and 
effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records and VA 
outpatient treatment records.  The Veteran submitted lay 
statements in support of his claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in April 2008, the Veteran advised the RO he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim, the Veteran seeks an 
effective date prior to February 28, 2000, for the grant of 
service connection for PTSD.  Specifically, the Veteran 
contends that the date of his discharge from service should 
serve as the effective date.  By way of history, the RO 
granted service connection for PTSD in a December 2005 rating 
decision.  At that time, a 30 percent evaluation was assigned 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, and an 
effective date of February 28, 2000, or the date entitlement 
arose, was assigned.  Having carefully considered the claim 
in light of the record and the applicable law, it is clear 
that an effective date prior to February 28, 2000, is not 
warranted and the appeal will be denied.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase shall be 
fixed in accordance with the facts found, but shall be no 
earlier than the date of receipt of the application thereof. 
38 U.S.C.A. § 5110(a).  The statutory provision is 
implemented by regulation which provides that the effective 
date for an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later. 38 
C.F.R. § 3.400.

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the 
effective date of an award of disability compensation to a 
Veteran shall be the day following the date of discharge or 
the release, if application therefore is received within one 
year from such date of discharge or release. See 38 C.F.R. § 
3.4(b)(1) (defining "disability compensation" as basic 
entitlement for a Veteran who is disabled as a result of a 
disease or injury incurred or aggravated in the line of duty 
in active service).  Moreover, the implementing regulation 
provides that the effective date for an award of direct 
service connection will be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year after service separation; otherwise 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim. 38 C.F.R. § 3.155.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim. 38 C.F.R. § 3.155.

A report of an examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits. 38 C.F.R. § 3.157(a).  Under 38 
C.F.R. § 3.157(b), once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by the VA will be accepted as informal claim 
for increased benefits for an informal claim to reopen.  
Furthermore, these provisions apply only when such reports 
relate to examinations or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission. 38 C.F.R. § 3.157(b)(1).  The mere presence of 
medical evidence of a disability does not constitute a claim; 
rather, the Veteran must assert a claim either expressly or 
impliedly.  VA is not required to conjure up issues not 
raised by the claimant. Brannon v. West, 12 Vet. App. 32, 35 
(1998).

The Veteran was discharged from service in August 1974.  The 
Veteran did not apply for service connection for any 
disability directly after his separation from service.  Nor 
is there any indication the Veteran submitted an application 
for a nervous disability, including PTSD, within one year of 
his August 1974 separation from service.  Therefore, an 
effective date of the date of discharge is not warranted.

As the claim was not received within a year after separation 
from service, it is the date of the receipt of the claim or 
the date entitlement arose which controls.  In this case, the 
Veteran applied for service connection for "night sweats, 
waking up at night, screaming out, jumping at any time like a 
bomb is going off, and jumpy, reoccurring frequently" in a 
application received at the RO on December 16, 1999.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  Entitlement for the benefit arose 
February 28, 2000, the date of the first record diagnosing 
PTSD and linking the disability to inservice stressors.

Prior to December 16, 1999, there were no formal or informal 
claims expressing an intent to apply for service connection 
for a nervous disability in accordance with 38 C.F.R. § 
3.155.

The Veteran alleges an earlier effective date he continuously 
had symptoms of PTSD since his discharge from service.  He 
submitted several competent and credible lay statements 
attesting to the Veteran's symptoms as early as 1972.  

The Board does not doubt that the Veteran had psychiatric 
symptoms for many years prior to the presently assigned 
effective date.  However, the mere presence of such symptoms 
does not support entitlement to service connection benefits.  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 128 
(1997).  Here, the lay statements suggest the presence of 
symptoms, and provide corroborating evidence of the inservice 
stressor; however, the lay persons are not shown to be 
medical professionals competent to render a diagnosis or 
provide an opinion as to the etiology of the symptoms.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In other words, it was 
not until February 28, 2000, that PTSD was actively diagnosed 
in accordance with the DSM-IV as required by VA laws and 
regulations.  See 38 C.F.R. § 3.304(f)(noting that service 
connection for posttraumatic stress disorder requires medical 
evidence diagnosing the condition in accordance with § 4.125 
of this chapter); 38 C.F.R. § 4.125 (noting that the 
diagnosis of a mental disorder should conform to the DSM-IV 
or be supported by findings on examination report).

Furthermore, the presence of symptoms does not constitute a 
claim; rather, the Veteran must assert a claim either 
expressly or impliedly as VA is not required to conjure up 
issues not raised by the claimant. Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  In fact, the laws provide that dates of 
treatment records do not constitute informal claims when 
service connection has not yet been established. See 38 
C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).

In the July 2008 Notice of Disagreement and during the April 
2008 RO hearing, the Veteran, through his representative, 
argued that an earlier effective date should be granted 
because the Veteran had psychosis within one year of his 
discharge from service.  In support of this argument, the 
Veteran and his representative cited to the lay statements 
which demonstrated symptoms since service.  Significantly, 
38 C.F.R. § 3.384 defines psychosis as brief psychotic 
disorder, delusional disorder, psychotic disorder due to 
general medical condition, psychotic disorder, not otherwise 
specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.  As noted above, the 
lay persons have not demonstrated they are medical 
professionals competent to diagnose a psychiatric disability 
in accordance with the DSM-IV.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the lay statements are clearly competent 
in describing symptoms, they are not competent to render a 
diagnosis.  Furthermore, even assuming there was a diagnosis 
of a psychosis within the applicable time frame, the 
provision of 38 C.F.R. § 3.303, 3.307, 3.309 cited by the 
Veteran's representative, all concern the criteria required 
to grant service connection and do not provide any guidance 
on the assignment of an effective date for such a grant.  In 
other words, a date of discharge effective date would still 
not be warranted as the Veteran did not submit any 
application for any such condition within a year of his 
discharge.  As noted above, the Veteran must file a claim for 
benefits as VA is not required to conjure up issues not 
raised by the claimant. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151; Brannon v. West, 12 Vet. App. 32, 35 (1998). 

The Veteran also cited two cases in support of his claim.  
Specifically, he argued that Vigil v. Peake, 22 Vet. App. 63 
(2008) and McGee v. Peake, 511 F.3d 1352 (Fed. Cir. 2008) 
supported earlier retroactive effective dates.  Vigil 
involves the application of 3.156(c), a specific provision of 
law allowing for the case to automatically be reopened and 
allowing for an earlier effective date based upon the date of 
the receipt of the prior final claim when additional service 
records that existed and were not previously of record become 
associated with the claims file.  In the present case, the 
appeal stems from the grant of service connection from the 
initial application for a nervous disability, and, as such, 
the provisions of 38 C.F.R. § 3.156 concerning reopening a 
claim do not apply.  See 38 C.F.R. § 3.156; Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision as free-standing claims for earlier effective 
dates vitiate the rule of finality).  The McGee case involved 
a Veteran who was discharged based upon a physical 
disability.  The Veteran in that case argued that the Board 
failed to consider 10 U.S.C. § 1218 which indicated that a 
Veteran may not be discharged based upon disability until he 
either claimed compensation, pension or hospital benefits 
with VA, or refused to file such a claim, or signed a 
statement that indicated he was informed of his right to file 
such a claim.  The Veteran in McGee in essence argued that he 
filed a claim at the time of his discharge.  In this case, 
the Veteran has neither alleged, nor does the record 
demonstrate, that he was discharged for a physical 
disability.  Nor has the Veteran argued that he filed a claim 
at the time of discharge to warrant an earlier effective 
date.  Accordingly, both cases are distinguishable from the 
present case and do not support the Veteran's claim for an 
earlier effective date.

In this case, the Veteran has been provided an effective date 
of the date entitlement arose (February 28, 2000).  As the 
effective date is the later of the date of receipt of claim 
or the date entitlement arose, February 28, 2000, is the 
correct effective date in this particular instance. See 38 
C.F.R. § 3.400(b).  There simply is no legal authority for 
the Board to assign an earlier effective date as the RO has 
already assigned the earliest possible effective date for the 
grant of benefits.  While the Board sympathizes with the 
Veteran's position, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis. 
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been observed that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
433 (1992).  Accordingly, the claim for an effective date 
prior to February 28, 2000, is denied. See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.


ORDER

An effective date prior to February 28, 2000, for the grant 
of service connection and compensation for PTSD is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


